Citation Nr: 0608134	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder and depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


REMAND

The appellant had active military service from June 1968 to 
June 1970.      

By a November 1999 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Muskogee, 
Oklahoma, denied the appellant's claim for service connection 
for post-traumatic stress disorder and depression.  The 
appellant subsequently filed a timely appeal.  In April 2003, 
the appellant testified at a videoconference hearing before 
the Board of Veterans' Appeals (Board).  By an October 2003 
decision, the Board remanded this case for additional 
development.   

In November 2005, the appellant requested a personal hearing 
before the Board in Washington, D.C.  A letter from the Board 
to the appellant, dated in January 2006, shows that at that 
time, the Board had scheduled the appellant for a hearing in 
March 2006.  However, in correspondence from the appellant to 
the Board, received in February 2006, the appellant cancelled 
his request for a hearing at the Board in Washington, D.C., 
and requested that instead, he be scheduled for a 
videoconference hearing at the RO before the Board.  As such, 
this case needs to be returned to the RO so that a 
videoconference hearing before the Board may be scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C., for the following development:

The RO should place the appellant's name 
on the docket for a videoconference 
hearing before the Board according to the 
date of his request for such a hearing.  

No action is required by the appellant until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

